DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      TERRY STURGEON, SR.,
                            Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-3583

                              [March 21, 2019]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Barbara Anne
McCarthy, Judge; L.T. Case No. 17-6391 CF10A.

  Terry S. Sturgeon, Sr., Madison, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., WARNER and MAY, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.